IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


IN RE: K.E.H., A MINOR                : No. 815 MAL 2014
                                      :
                                      :
PETITION OF: L.M.H., NATURAL          : Petition for Allowance of Appeal from the
MOTHER                                : Order of the Superior Court


IN RE: C.L.H., A MINOR                : No. 816 MAL 2014
                                      :
                                      :
PETITION OF: L.M.H., MOTHER           : Petition for Allowance of Appeal from the
                                      : Order of the Superior Court


                                   ORDER


PER CURIAM

      AND NOW, this 18th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.